Case 5:15-cv-00703-JGB-SP Document 283 Filed 04/15/19 Page 1 of 8 Page ID #:3553




 1    John S. Williamson, Bar No. 106485
      jwilliamson@williamsonlawgroup.net
 2
      Connie L. Benson, Bar No. 185680
 3    cbenson@williamsonlawgroup.net
      WILLIAMSON LAW GROUP
 4    1851 East First St., Suite 1225
      Santa Ana, CA 92705
 5
      (657) 229-7400/FAX: (657) 229-7444
 6
      Attorneys for Defendants, STEVEN KILTY; FBN TRANSPORTATION, LLC; AMSTON
 7    SUPPLY, INC.; MARDAN TRANSPORTATION, LLC
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
 10

 11   MARGARET KEIPER and DAIL               )     CASE NO. 5:15-cv-00703-JGB-SP
 12   KEIPER, JR., Individually and as the   )     Related Cases:
      Successors-in-Interest to DAIL KEIPER, )     5:15-cv-01481-BRO-SP
 13
      SR., Deceased,                         )     5:15-cv-00762-BRO-SP
 14                             Plaintiffs,  )     5:16-cv-00610-BRO-SP
      vs.                                    )     5:15-cv-02380-BRO-SP
 15
                                             )
 16   VICTOR VALLEY TRANSIT                  )     MARDAN TRANSPORTATION,
 17
      AUTHORITY, a Governmental entity;      )     LLC’S EVIDENTIARY
      DINORAH AGUILAR; TRANSDEV              )     OBJECTIONS TO VICTOR
 18   SERVICES, INC., a Maryland             )     VALLEY TRANSIT AUTHORITY,
 19   Corporation; VEOLIA                    )     TRANSDEV SERVICES, INC.,
      TRANSPORTATION SERVICES, INC., )             VEOLIA TRANSPORTATION
 20
      A Corporation; STEVEN KILTY; FBN )           SERVICES INC., AND DINORAH
 21   TRANSPORTATION, LLC, a Wisconsin )           AGUILAR’S EVIDENCE IN
      Limited Liability Company; MARDAN )          OPPOSITION TO MOTION FOR
 22
      TRANSPORTATION LLC, a Wisconsin )            SUMMARY JUDGMENT
 23   Limited Liability Company; AMSTON )
      SUPPLY, INC., a Wisconsin Corporation; )     DATE: April 29, 2019
 24
      and DOES 1 to 100, inclusive,          )     TIME: 9:00 a.m.
 25                                          )     DEPT: 1, Hon. Jesus G. Bernal
 26
                             Defendants.     )
                                             )
 27                                          )
      AND ALL RELATED ACTIONS
 28                                          )


                                               1
Case 5:15-cv-00703-JGB-SP Document 283 Filed 04/15/19 Page 2 of 8 Page ID #:3554




 1         TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD HEREIN:
 2         Defendants, STEVEN KILTY, FBN TRANSPORTATION, LLC, AMSTON
 3    SUPPLY, INC., AND MARDAN TRANSPORTATION, LLC, hereby submit the
 4    following Objections to Evidence submitted by VICTOR VALLEY TRANSIT
 5    AUTHORITY, TRANSDEV SERVICES, INC., VEOLIA TRANSPORTATION
 6    SERVICES, INC., AND DINORAH AGUILAR, in support of their Opposition to the
 7    Motion for Summary Judgement of MARDAN TRANSPORTATION, LLC.
 8

 9    Evidence Objected To      Location                     Objection
 10

 11   Smart Cam Video           Exhibit “2” to Declaration   Lacks Foundation- Bus
 12                             of Jeremy Alberts at Page    Defendants     offer     this
 13                             2, Lines 12-14               video but do not provide
 14                                                          any foundation for the
 15                                                          date   or    time   of   the
 16                                                          recording.    There is no
 17                                                          information               to
 18                                                          authenticate the system on
 19                                                          which is was recorded.
 20                                                          The video is offered to
 21                                                          support the assertion that
 22                                                          “The white reflective tape
 23                                                          also   appears      to    be
 24                                                          obstructed by the tractor’s
 25                                                          vertical exhaust pipe and
 26                                                          the camouflage military
 27                                                          vehicle that was being
 28                                                          hauled by Steven Kilty”.


                                            2
Case 5:15-cv-00703-JGB-SP Document 283 Filed 04/15/19 Page 3 of 8 Page ID #:3555




 1                                                           There is no foundation for
 2                                                           the statement that this was
 3                                                           an “active lane of travel”
 4                                                           and the video in and of
 5                                                           itself does not verify that
 6                                                           statement. No foundation
 7                                                           that the video depicts
 8                                                           conditions as they existed
 9                                                           at   the        time        of     this
 10                                                          accident. F.R.E. 901
 11   Photograph of Tractor     Exhibit “3” to Declaration   Lacks Foundation- Bus
 12                             of Jeremy Alberts at Page    Defendants provide no
 13                             2, Lines 15-16               date, time, location or
 14                                                          identification              (beyond
 15                                                          “taken by Veolia”), of
 16                                                          who took the subject
 17                                                          photograph. Further, the
 18                                                          photograph                         was
 19                                                          apparently           taken        post-
 20                                                          accident. Accordingly, it
 21                                                          cannot          be         used      to
 22                                                          demonstrate                        the
 23                                                          appearance of the tractor
 24                                                          or the equipment on it
 25                                                          prior      to        the     subject
 26                                                          accident             or           more
 27                                                          importantly, at the time of
 28




                                            3
Case 5:15-cv-00703-JGB-SP Document 283 Filed 04/15/19 Page 4 of 8 Page ID #:3556




 1                                                        its lease to FBN and/or
 2                                                        Steven Kilty. F.R.E. 901.
 3                                                        Calls for Opinion of an
 4                                                        Expert Bus Defendants
 5                                                        proffer this photograph to
 6                                                        support          a          bare,
 7                                                        unsupported assertion that
 8                                                        the location of the white
 9                                                        reflective conspicuity tape
 10                                                       on the cab of the tractor as
 11                                                       shown in the photograph
 12                                                       constitutes a violation of
 13                                                       law.      Bus Defendants
 14                                                       make      this        assertion
 15                                                       improperly           with     no
 16                                                       testimony of an expert to
 17                                                       support it. F.R.E. 702
 18

 19   DATED: April 15, 2019       WILLIAMSON LAW GROUP
 20

 21                                     /s/ Connie L. Benson
 22                                     Connie L. Benson
                                        cbenson@williamsonlawgroup.net
 23
                                        Attorneys for Defendants, STEVEN KILTY;
 24                                     FBN TRANSPORTATION, LLC; AMSTON
                                        SUPPLY, INC.; MARDAN
 25
                                        TRANSPORTATION, LLC
 26

 27

 28




                                           4
Case 5:15-cv-00703-JGB-SP Document 283 Filed 04/15/19 Page 5 of 8 Page ID #:3557




 1                                 CERTIFICATE OF SERVICE
 2
            I hereby certify that on April 15, 2019, I electronically transmitted the following
 3    document(s) to the Clerk's Office using the CM-ECF System for filing and transmittal
 4    of Notice of Electronic filing to the following CM-ECF registrants:
 5
      DOCUMENT(S) SERVED:
 6    MARDAN TRANSPORTATION, LLC’S EVIDENTIARY OBJECTIONS TO
      VICTOR VALLEY TRANSIT AUTHORITY, TRANSDEV SERVICES, INC.,
 7
      VEOLIA TRANSPORTATION SERVICES INC., AND DINORAH AGUILAR’S
 8    EVIDENCE IN OPPOSITION TO MOTION FOR SUMMARY JUDGMENT
 9
      PARTIES SERVED:
 10   Martin D. Gross, Esq.
 11   Martin@lawgross.com
      LAW OFFICES OF MARTIN D. GROSS
 12
      2001 Wilshire Blvd., Suite 320
 13   Santa Monica, CA 90403
      (310) 453-8320/FAX: (310) 861-1359
 14
      ATTORNEYS FOR PLAINTIFFS, MARGARET KEIPER AND DAIL KEIPER,
 15   JR., INDIVIDUALLY AND AS THE SUCCESSORS-IN-INTEREST TO DAIL
      KEIPER, SR.
 16

 17   Paul R. Kiesel
 18
      kiesel@kiesellaw.com
      Steven D. Archer
 19   archer@kiesellaw.com
 20   Stephanie Taft
      taft@kiesellaw.com
 21
      KIESEL LAW
 22   8648 Wilshire Blvd.
      Beverly Hills, CA 90211-2910
 23
      310-854-4444/FAX: 310-854-0812
 24   ATTORNEYS FOR PLAINTIFFS, MARGARET KEIPER AND DAIL KEIPER,
 25
      JR., INDIVIDUALLY AND AS THE SUCCESSORS-IN-INTEREST TO DAIL
      KEIPER, SR.
 26

 27

 28




                                                  5
Case 5:15-cv-00703-JGB-SP Document 283 Filed 04/15/19 Page 6 of 8 Page ID #:3558




 1
      James F. Tierney III
 2    jtierney@bentleymore.com
 3    BENTLEY & MORE LLP
      1710 Plum Lane, Suite A
 4
      Redlands, CA 92374
 5    (909) 635-3800 x 251 / (949) 732-6291
      ATTORNEYS FOR PLAINTIFFS, MICHAEL CHESTNUT, MISIONA
 6
      TUSIESEINA, and ARIEL DEROSIER
 7

 8
      Kevin L. Elder, Esq.
      kelder@penneyandassociates.com
 9    PENNEY & ASSOCIATES
 10   6536 Lonetree Blvd.
      Rocklin, CA 95765
 11
      (916) 786-7662/FAX: (916) 786-0144
 12   ATTORNEYS FOR PLAINTIFFS, JESUS AGUILAR, NAIOMI BRIDGETTE,
      JERMAINE RATLIFF, a minor, by and through his Guardian ad Litem, NAIOMI
 13
      BRIDGETTE; PEDRO MIRANDA
 14
      Robert W. Brannen, Esq.
 15
      rbrannen@penneyandassociates.com
 16   PENNEY & ASSOCIATES
 17
      2150 River Plaza Dr., Suite 205
      Sacramento, CA 95833
 18   (916) 443-5506/FAX: (916) 669-0416
 19   ATTORNEYS FOR PLAINTIFFS, JESUS AGUILAR, NAIOMI BRIDGETTE,
      JERMAINE RATLIFF, a minor, by and through his Guardian ad Litem, NAIOMI
 20
      BRIDGETTE; PEDRO MIRANDA
 21
      James R. Tedford II, Esq.
 22
      ted@tedfordlaw.com
 23   TEDFORD & ASSOCIATES
 24
      301 E. Colorado Blvd., Suite 514
      Pasadena, CA 91101
 25   (626) 793-8607/FAX: (626) 793-7293
 26
      ATTORNEYS FOR PLAINTIFF, DINORAH AGUILAR
 27

 28




                                           6
Case 5:15-cv-00703-JGB-SP Document 283 Filed 04/15/19 Page 7 of 8 Page ID #:3559




 1
      Adrianos Facchetti, Esq.
 2    adrianos@facchettilaw.com
 3    reagan.facchettilaw@gmail.com
      LAW OFFICES OF ADRIANOS FACCHETTI, PC
 4
      301 E. Colorado Blvd, Suite 514
 5    Pasadena, CA 91101
      (626) 793-8607/FAX: (626) 793-7293
 6
      ATTORNEYS FOR PLAINTIFF, DINORAH AGUILAR
 7

 8
      Marisa Rodriguez, Esq.
      mrodriguez@wwhgd.com
 9    Jeremy R. Alberts, Esq.
 10   Admitted Pro Hac Vice
      jalberts@wwhgd.com
 11
      WEINBERG, WHEELER, HUDGINS, GUNN & DIAL, LLC
 12   6385 S. Rainbow Blvd., Suite 400
      Las Vegas, NV 89118
 13
      (702) 938-3838/ Facsimile: (702) 938-3864
 14   ATTORNEYS FOR VICTOR VALLEY TRANSIT AUTHORITY; DINORAH
      AGUILAR; TRANSDEV SERVICES, INC.; AND VEOLIA TRANSPORTATION
 15
      SERVICES, INC.
 16

 17
      Andrea Alexander, Esq.
      ana@alexanderlawpc.com
 18   ALEXANDER LAW GROUP, PC
 19   10960 Ventura Blvd, Second Floor
      Studio City, CA 91604
 20
      (818) 237-3179/ (702) 938-3864
 21   ASSOCIATED ATTORNEYS FOR VICTOR VALLEY TRANSIT
      AUTHORITY; DINORAH AGUILAR; TRANSDEV SERVICES, INC.; AND
 22
      VEOLIA TRANSPORTATION SERVICES, INC.
 23

 24

 25

 26

 27

 28




                                           7
Case 5:15-cv-00703-JGB-SP Document 283 Filed 04/15/19 Page 8 of 8 Page ID #:3560




 1
      William Barr
 2    Attorney General of the United States
 3    Robert S. Brewer, Jr., United States Attorney
      Katherine L. Parker
 4
      Glen F. Dorgan,
 5    glen.dorgan@usdoj.gov
      Valerie E. Torres, Esq.
 6
      valerie.torres@usdoj.gov
 7    Special Attorneys to the Attorney General
 8
      Office of the U.S. Attorney
      880 Front Street, Room 6293
 9    San Diego, CA 92101
 10   (619) 546-7665 / (619) 546-7751
      ATTORNEYS FOR THIRD-PARTY DEFENDANT UNITED STATES OF
 11
      AMERICA
 12
            I declare under penalty of perjury under the laws of the United States of America
 13
      that the foregoing is true and correct.
 14
                Executed this 15th day of April, 2019 at Santa Ana, California.
 15

 16                                                  /s/ Jackie Renfroe
                                                     JACKIE RENFROE
 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28




                                                 8
